         Case 1:19-cr-00690-KPF Document 66 Filed 07/31/20 Page 1 of 1




July 31, 2020

VIA ECF
                                                  MEMO ENDORSED
Hon. Katherine Polk Failla
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007


Re:   United States of America v. Christian Baez, 19 Cr. 690 (KPF)


Dear Judge Failla,

       I am counsel to defendant Christian Baez in the above-captioned case. I write
to respectfully request a modification of my client’s pretrial release status. Mr. Baez
is seeking to make a one-day trip outside of his specified judicial districts to
celebrate his son’s birthday with his family. Mr. Baez seeks to leave his home at
7:00am on August 9, 2020 and travel with his family to Kalahari Resorts located at
250 Kalahari Blvd, Pocono Manor, PA and return home on August 10, 2020 by
8:30pm. The Government and Pretrial Services consent to this request.

      Thank you for your attention to this matter.

                                               Very truly yours,



                                               Daniel A. McGuinness

Cc: All Counsel (via ECF)


Application GRANTED.
                                             SO ORDERED.
Dated:       July 31, 2020
             New York, New York


                                             HON. KATHERINE POLK FAILLA
                                             UNITED STATES DISTRICT JUDGE
